Title: Thomas Jefferson to James Madison, 10 March 1814
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Mar. 10. 14.
          Your favor of Feb. 7. was duly recieved. that which it gave me reason to expect from mr G. did not come till the 4th inst. he mentioned in it that a state of things existed which probably would oblige him to make a solemn appeal to the public, and he asked my testimony to certain specific facts which he
			 stated. these
			 related solely to charges against him as a Burrite, and to his agency in dismissing the prosecutions in Connecticut under the Sedition law. the facts
			 alledged as disproving his Burrism were 1. that he thro’ mr Erving in 1800. put Virginia on her guard against the designs of Burr.
			 2. that in 1803–4. at my request he communicated to DeWitt Clinton Burr’s aspiring to the government of New York.
			 3. that in 1806. he gave us the first effectual notice of Burr’s Western projects, by which we were enabled to take specific measures to meet them.
			 4. his mission of mr Pease on the route to N. Orleans to expedite the mails, and remove suspected agents of the Post office.
			 these appeals to my very defective memory are very painful. I have looked over my papers, and answered his enquiries as
			 exactly as I could, under a sense not only of the general duty of bearing testimony to truth, but of justice to him personally, for
			 his conduct towards me was ever friendly and faithful, and I on
			 several occasions used his services to the advantage of the public.
          He said nothing on the subject of Tayloe’s post office. but I remember the substance, altho’ not the minutiae of that case. he informed me that mr Tayloe held a post office near Mount Airy, and exercised it by his steward as a deputy, himself residing at Washington, merely for the purpose of carrying on his plantation correspondence free of postage. I advised his immediate appointment of another, as well on the ground of the abusive use of the office,
			 as to suppress the example of non-residents holding local offices, which would otherwise lead immediately to the most pernicious practices of sinecure.of the Baptist preacher, and mr Tayloe’s underbidding him I recollect nothing. I remember that mr Granger, soon after he came into office, informed me of a devise practised by the federalists in the Eastern states to favor the circulation of their papers and defeat that of the republicans,
			 which was, whenever a republican rider was employed, to underbid to a price below what the business could be done for, submitting to that loss for one year, and the next to demand the full price,
			 the
			 republican being thus removed from the competition, by the disposal of his horses Etc. I desired him whenever a bidder should offer below the real worth, & there should be reason to suspect this fraud, to reject him, and I would take on myself the responsibility. If I was consulted on the
			 competition of Tayloe and the baptist preacher, and gave an opinion on it, it must have been stated as a case of this class. as to the compromise alledged of giving
			 up the one case for the other, no such idea was ever presented to me, nor
			 would mr G. have ventured to present it, and I am certain that not a word
			 ever passed between Doctr Jones & myself on the subject. the true remedy for putting those appointments into a wholesome
			 state would
			 be a law gi vesting them in the President, but without the intervention of the Senate. that intervention would make the matter worse. every Senator would expect to dispose of all the post-offices in his
			 vicinage, or perhaps in his state. at present the President has some controul over those appointments by his authority over the Postmaster himself. and I should think it well to require him to
			 lay
			 all his appointments previously before the President for his approbation or rejection. an expression in mr G’s letter gave me ground to advise him to confine his vindication to it’s important points whatever they might be, and not to let his passions lead him into matter which would degrade
			 himself alone in the public opinion, and I have urged it in such terms as I trust will have effect.Our agriculture presents little
			 interesting.
			 wheat looks badly, much having been killed by
			 the
			 late severe weather. corn is scarce, but
			 it’s price kept down to 3.D. by the substitute of wheat as food both for laborers and horses, costing only 3/6 to 4/. they begin to distill the old flour, getting 10. galls of whiskey from the barrel, which produces 5. to 6.D. the barrel & consequently more than we can get at Richmond for the new. tobacco is high, from it’s scarcity, there having been not
			 more than ⅓ of an ordinary crop planted the last year. this year there will probably be ⅔ ever affectionately yours
          Th:
            Jefferson
        